DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 2, 2021. Claims 1 and 4 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objections and rejections of claims 2-3 are obviated by Applicant’s cancellation.
	New objections to the claims are necessitated by the amendments.
	The rejection of claims 1 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 23 of the claim, “the concentration detection current” should read “the latest obtained concentration detection current” for consistency.  Appropriate correction is required.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of heating” in claim 1 (the structure of a heater is provided by the limitation “maintained by means of heating by the heater” in lines 15-16 of claim 1).
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 6,136,170 A) and further in view of Sasaki (US 2011/0168574 A1).
Regarding claim 1, Inoue teaches a sensor apparatus (a microprocessor 51 and a peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14), the sensor apparatus comprising a processor (the microprocessor 51 comprising a CPU 53, Fig. 33, col. 41, lns. 15-16).
The limitations “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body,” “repeatedly obtain resistance information representing an internal resistance value of the solid electrolyte body to thereby obtain a plurality of the internal resistance values comprising a latest obtained internal resistance value and one or more prior obtained internal resistance values and current information representing a concentration detection current value which flows between the pair of electrodes and whose value varies with the concentration of the particular gas,” and “correct a latest obtained concentration detection current value, based on the latest obtained internal resistance value, a target internal resistance value, and a resistance change rate” are functional limitations. 
Examiner further notes that Inoue teaches that the microprocessor 51 and the peripheral circuit 50a are connected to an exhaust gas sensor 1 to detect the concentration of the constituent to be detected (Figs. 33 & 45, col. 41, lns. 9-14, col. 45, lns. 59-62), so the microprocessor and the peripheral circuit are capable of the recitation “calculates a concentration of a particular gas contained in a gas under measurement using a gas sensor which includes a sensor element and a heater for heating the sensor element, the sensor element including at least one cell having a solid electrolyte body and a pair of electrodes disposed on the solid electrolyte body.”
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for measuring internal resistance and means for determining the correction of pump current (Fig. 33, col. 41, lns. 14-22), that the CPU 53 of the microprocessor 51 measures the internal resistance Rvs of the solid electrolyte and the pump current Ip flowing through the electrodes of the oxygen pump element 3, the pump current Ip corresponding to the concentration of the constituent to be detected (Fig. 45, col. 27, lns. 8-9, col. 43, lns. 44-55, col. 45, lns. 6-8 & 59-62), and that the process in S2 and later processes are repeated (Fig. 45, col. 46, 
Examiner further notes that Inoue teaches that the CPU 53 of the microprocessor 51 acts as the main constituent of means for determining the correction of pump current, correction calculating means, and means for producing corrected concentration information (Fig. 33, col. 41, lns. 14-21), and that the pump current Ip is corrected based on the internal resistance Rvs and its deviation from the target internal resistance, wherein the internal resistance has a corresponding temperature and the target internal resistance has a corresponding target temperature (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14), so the CPU of the microprocessor is capable of correcting a latest obtained concentration detection current value based on the latest obtained internal resistance value and a target internal resistance value. Inoue teaches that the process repeats the step of obtaining the internal resistance (Fig. 45, col. 46, lns. 27-28). Inoue fails to teach that the processor is configured to correct the latest obtained concentration detection current value based on a resistance change rate. However, Sasaki teaches a gas sensor control apparatus that detects an internal resistance value of one of cells of a gas sensor (abstract) like that of Inoue. Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]). It would have been obvious to one of ordinary skill in the art at the time the 
Modified Inoue teaches wherein the target internal resistance value is an internal resistance of the solid electrolyte body corresponding to a target temperature at which the solid electrolyte body is maintained by means of heating by the heater so as to enable the sensor element to detect the concentration of the particular gas (the target internal resistance value is a value of the internal resistance at a target temperature value at which the solid electrolyte of the cell is heated to by a heater element so as to enable the gas sensor to measure the concentration of the particular gas, col. 17, lns. 28-33 & 44-52, col. 18, lns. 24-39, col. 45, lns. 64-67, col. 46, lns. 1-19),

The limitation “correct the value of the latest obtained concentration detection current in accordance with the following equation (2)” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches wherein the CPU 53 of the microprocessor 51 corrects the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]). Modified Inoue does not explicitly teach wherein the processor is configured to correct the value of the latest obtained concentration detection current in accordance with the following equation (2): 
	
    PNG
    media_image1.png
    49
    413
    media_image1.png
    Greyscale


	Regarding claim 4, Modified Inoue teaches a sensor unit (a sensor system 50, Fig. 33, col. 41, lns. 9-14) comprising:

the sensor apparatus as claimed in claim 1 (the sensor system 50 comprises the microprocessor 51 and the peripheral circuit 50a, Fig. 33, col. 41, lns. 9-14; see rejection and modification of claim 1 supra).
The limitation “for heating the sensor element” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Inoue teaches that the heaters 2 and 5 are for heating at least one of the oxygen pump element 3 and the oxygen concentration cell element 4 (Fig. 33, col. 2, lns. 20-23, col. 43, lns. 49-52), so the heaters are capable of the recitation “for heating the sensor element.”
Response to Arguments
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 6-10 of the amendment, Applicant argues that the sensor apparatus according to claim 1 is patentable over the combination of Inoue in view of Sasaki because the combined teachings of Inoue and Sasaki fail to disclose or suggest each limitation of the presently claimed invention. Applicant asserts that neither Inoue nor Sasaki disclose a sensor apparatus configured to correct a concentration detection current value based on a resistance change rate. Applicant asserts that the present inventors determined that the accuracy in detecting the gas concentration by the gas sensor may deteriorate when the correction is performed in the manner used by Inoue, and that neither Inoue nor Sasaki identify this technical issue. Applicant asserts that Sasaki does not utilize the resistance rate of change to obtain the concentration detection current value. Applicant asserts that Sasaki simply discloses that the concentration detection current value may be identified as invalid when the internal resistance value rapidly changes, so Sasaki does not correct the concentration detection current value. Applicant asserts that Sasaki does not provide any reason to modify Inoue’s correction method other than including an additional subroutine for determining a resistance rate of change and then nullifying the concentration determination when the internal resistance value rapidly changes, but such a modification of Inoue does not disclose or suggest the features of the sensor apparatus according to claim 1. Applicant asserts that the sensor apparatus according to claim 1 provides an improvement over the conventional art by providing increased detection accuracy.
Examiner respectfully disagrees. In response to applicant's argument that Inoue and Sasaki are nonanalogous art because they do not identify the same technical issue as the instant In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Inoue and Sasaki are analogous art because they are in the field of applicant’s endeavor, which is gas sensing. In response to applicant's argument that neither Inoue nor Sasaki disclose a sensor apparatus configured to correct a concentration detection current value based on a resistance change rate, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, Inoue in view of Sasaki teaches the CPU of the microprocessor, which is capable of the functional limitations as recited in the rejection supra. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Inoue already teaches that the pump current is corrected based on the internal resistance and its deviation from the target internal resistance (Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14). Since Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner maintains that it would have been obvious to one of ordinary skill in the art to modify Inoue in view of Sasaki to teach the claimed limitations as discussed in the rejection supra. Additionally, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the combined teachings of Inoue and Sasaki would have suggested to those of ordinary skill in the art to modify the correction of pump current of Inoue to also be based on resistance change rate because Sasaki teaches that the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Sasaki teaches a relationship between a rate of change (dRpvs/dt) in the internal resistance value of the cell with time and variation in the detection value of the particular gas concentration (Figs. 2-3, para. [0071]-[0072]), so it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the correction of the pump current by the CPU of the microprocessor of Inoue to also be based on the rate of change (dRpvs/dt) in the internal resistance value of the cell with time as taught by Sasaki because as dRpvs/dt becomes smaller, variation in the detection value of the particular gas concentration can be reduced, whereas as dRpvs/dt becomes larger, variation in the detection value of the particular gas concentration is increased to thereby give an adverse influence on accuracy in detection of the particular gas concentration (Sasaki, Figs. 2-3, para. [0073]). Therefore, the combination of Inoue and Sasaki teaches that the detected pump current is affected by the internal resistance value, the target internal resistance value, and the resistance change rate (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]).

Examiner respectfully disagrees. In response to applicant's argument that Modified Inoue is not capable of performing the functional limitations of claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Modified Inoue is capable of performing the functional limitations because it teaches that the CPU 53 of the microprocessor 51 corrects the value of the pump current based on the internal resistance and its deviation from the target internal resistance, and based on the rate of change dRpvs/dt in the internal resistance value of the cell with time (Inoue, Figs. 33, 39A-39B, 40B-40C, 44A, 45, col. 18, lns. 17-35, col. 45, lns. 59-67, col. 46, lns. 1-14, Sasaki, Figs. 2-3, para. [0071]-[0072]). There is no further programming necessary in order for Modified Inoue to be capable of performing the functional limitations. The programming and structure of Modified Inoue is sufficient for performing the functions recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794        

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795